Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 11/18/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claim 1 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 11/18/2021 with respected to the rejection of Okawa Takamasa have been fully considered and are persuasive (see pages 11/18/21 of an amendment filed 8-11).  The rejection of Okawa Takamasa has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Okawa Takamasa, Nagashima Hiroyuki and Kim Myoung-Sub taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a plurality of memory cells disposed between the first lines and the second lines at intersection regions of the first lines and the second lines; first liner layer patterns positioned on both sidewalls of each memory cell in the second direction and including a first insulating material; a first insulating layer pattern positioned between adjacent first liner layer patterns in the second direction; second liner layer patterns positioned on both sidewalls of each memory cell in the first direction and including a second insulating material; a second insulating layer pattern positioned between adjacent second liner layer patterns in the first direction; and a third insulating layer positioned between adjacent second liner layer patterns in the second direction” in an electronic device comprising a semiconductor memory as claimed in the independent claim 1.  Claims 2-20 are also allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.